Citation Nr: 1123630	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-41 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, for the period prior to May 11, 2010.

2.  Entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss, for the period beginning May 11, 2010.

3.  Entitlement to a compensable evaluation for residuals of a perforated left eardrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to January 1949 and from September 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In an August 2010 rating decision, the RO increased the rating for bilateral hearing loss from noncompensably disabling to 10 percent disabling, effective May 11, 2010.  Because the increase in the evaluation of the Veteran's bilateral hearing loss disability does not represent the maximum rating available for the disability, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing before a decision review officer (DRO) in connection with the appeal.  The DRO hearing was scheduled and subsequently held in March 2010 at the Indianapolis, Indiana RO.  The appellant testified at that time and the hearing transcript is of record.  The appellant requested a Travel Board hearing as well.  The hearing was subsequently scheduled and held in May 2011.  The appellant testified at that time and the hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss for the period beginning May 11, 2010 and entitlement to a compensable evaluation for residuals of a perforated left eardrum are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 11, 2010, the Veteran had Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss, for the period prior to May 11, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letter sent to the appellant in February 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence. 

The Board notes that the letter dated in February 2008 indicated that the Veteran had filed an application for a compensable evaluation for left ear hearing loss even though the Veteran was in receipt of service-connected benefits for bilateral hearing loss.  However, the Board notes that the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate the claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In addition, the Veteran's testimony at the DRO hearing and the Travel Board hearing regarding the issues on appeal reveal that the Veteran has actual knowledge of the evidence required to substantiate the claim.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Drs. T.T. and C.H., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  As discussed in the remand below, the Veteran indicated at his hearing before the undersigned Veterans Law Judge that he received additional treatment for his ears by Dr. C.H. in or about March 2011.  However, as this treatment occurred subsequent to the period of the appeal adjudicated below, any records from this treatment are not relevant to the period of the appeal adjudicated herein. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2) (2010), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter. 

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's bilateral hearing loss was more severe than contemplated by a noncompensable evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment, and the Veteran responded that he received his treatment at VA and from Dr. C.H.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The appellant was afforded VA medical examinations in March 2008 and May 2010.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period prior to May 11, 2010, the Veteran's bilateral hearing loss is evaluated as noncompensably disabling under Diagnostic Code 6100.  38 C.F.R. § 4.85.  This noncompensable rating has been in effect since September 20, 2002.  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In addition, exceptional patterns of hearing impairment exist for VA purposes when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  Exceptional patterns of hearing impairment also exist for VA purposes when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's hearing was examined in January 2008, puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
35
70
70
51
LEFT
30
45
65
65
51

Speech audiometry was performed; however, it is unclear whether the speech audiometry testing was performed using the Maryland CNC test.  Thus, the examination results are inadequate for rating purposes pursuant to 38 C.F.R. § 4.85.

In March 2008 the Veteran was afforded a VA Compensation and Pension (C&P) audiology examination.  The Veteran reported that he had perceived a decrease in hearing sensitivity since his prior examination and that he felt the decrease was due to the perforation in his left ear.  The Veteran indicated that he had occasional clear drainage from his left ear that was accompanied by odor.  He stated that he recently experienced otalgia in his left ear.  He complained of occasional loss of balance; however, he associated this condition with getting up too fast.  On the authorized audiometric evaluation, puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
30
75
70
49
LEFT
20
45
65
65
49

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.

The results of the March 2008 VA C&P audiology examination do not reveal an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).

The mechanical application of the Rating Schedule to the results of the March 2008 VA audiometric evaluation show that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.

In an April 2008 otolarygology consultation note the Veteran was noted to have borderline normal hearing sensitivity from 250 Hz to 2000 Hz, sloping to a severe sensorineural hearing loss 3000 Hz to 8000 Hz in the right ear and normal hearing sensitivity 250 Hz to 1000 Hz sloping to a moderate sensorineural hearing loss at 2000 Hz and sloping further to a severe sensorineural hearing loss at 8000 Hz in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

In May 2008 the Veteran was fitting with digital hearing aids.

In an audiology consultation note, dated in December 2008, the Veteran was reported to be seen for a hearing recheck.  He stated that he had hearing aids from VA bilaterally and that his left ear always gave him problems.  The Veteran's right ear showed hearing within normal limits from 250 Hz to 1500 Hz with a mild sensorineural hearing loss at 2000 Hz and a moderately severe to severe loss from 3000 Hz to 8000 Hz.  The left ear revealed hearing within normal limits from 250 Hz to 1000 Hz with a moderate to moderately severe sensorineural hearing loss from 1500 Hz to 6000 Hz and a severe loss at 8000 Hz.  Speech discrimination was noted to be good bilaterally.  A typanogram of the right ear revealed large ear canal volume but was otherwise within normal limits.  The left ear showed slightly large ear canal volume with high compliance.  The Veteran was noted to have decreased hearing loss bilaterally with more on the left.

The Veteran was afforded a VA audiology examination on May 11, 2010.  On the authorized audiometric evaluation, puretone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
40
50
60
44
LEFT
20
45
65
70
50

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.

The results of the May 11, 2010, audiological examination do not reveal an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).

The mechanical application of the Rating Schedule to the results of the May 11, 2010, audiometric evaluation show that the Veteran had level III hearing in his right ear and level IV hearing in his left ear, which warrants a 10 percent disabling evaluation under Diagnostic Code 6100.

The Board notes that it has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examination dated in May 2010 and the evidence of record in general addressed the functional and daily life effects of the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455-56 (VA audiology examination must include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities).  That is, the May 2010 VA examiner noted the Veteran's hearing loss would create "[d]ifficulty hearing in numerous daily situations."  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

In light of the evidence the Board finds that entitlement to a compensable evaluation, for the period prior to May 11, 2010, for bilateral hearing loss is not warranted.  Prior to May 11, 2010, the Veteran's bilateral hearing loss manifested a right ear hearing level of I and a left ear hearing level of I which, when considered using Table VII, correspond to a noncompensable evaluation.  As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a compensable evaluation for bilateral hearing loss, for the period prior to May 11, 2010, is denied.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for a compensable rating for bilateral hearing loss, for the period prior to May 11, 2010, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Notably, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not alleged that he was unemployable during the course of the appeal.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss for the period prior to May 11, 2010, is denied.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss, for the period beginning May 11, 2010, and entitlement to a compensable evaluation for residuals of a ruptured left eardrum.  

At the Veteran's hearing before the undersigned Veterans Law Judge in May 2011, the Veteran reported that he had received treatment for his ears from Dr. C.H. two months prior.  Review of the claims file does not reveal that any records from Dr. C.H. dated since April 2009 have been associated with the claims file. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, attempts must be made to obtain the records of the Veteran's treatment by Dr. C.H. dated since April 2009.

Since the claims file is being returned it should be updated to include VA treatment records compiled since November 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination evaluating the Veteran's bilateral hearing loss was performed in May 2010 and the most recent VA examination evaluating the Veteran's residuals of a perforated left eardrum was performed in September 2010.  Since that time, the Veteran reports that he has received additional treatment for his ears and has indicated that his hearing had been getting worse all the time in the last couple of years.  As such, the Board has no discretion and must remand these matters to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss and residuals of a perforation of the left eardrum.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA medical records pertaining to the Veteran's hearing loss and perforated left eardrum disabilities that are dated since November 2010.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran's hearing loss and perforated left eardrum disabilities from Dr. C.H., including those dated in March 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.  If the records cannot be obtained, the Veteran should be informed of such and provided with an opportunity to submit the reports.

3.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his bilateral hearing loss and residuals of a perforation of the left eardrum.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


